Exhibit 2.1 ASSET PURCHASE AGREEMENT by and between ZENITH EDUCATION GROUP, INC., CORINTHIAN COLLEGES, INC., CORINTHIAN SCHOOLS, INC., EVEREST COLLEGE PHOENIX, INC., RHODES COLLEGES, INC., TITAN SCHOOLS, INC., MJB ACQUISITION CORPORATION, Florida Metropolitan University, Inc., Eton Education, Inc., Ashmead Education, Inc., Grand Rapids Educational Center, Inc., Rhodes Business Group, Inc., PEGASUS EDUCATION, INC., Socle Education, Inc. and ECMC GROUP, INC., as Guarantor Dated as of November 19, 2014 TABLE OF CONTENTS ARTICLE I THE TRANSACTION 1 Section 1.1 Purchased Assets 1 Section 1.2 Excluded Assets 3 Section 1.3 Assumed Liabilities 5 Section 1.4 Retained Liabilities 6 Section 1.5 Consideration 6 Section 1.6 Working Capital Adjustment 7 Section 1.7 Payment of Purchase Price 10 Section 1.8 Allocation of Purchase Price 11 Section 1.9 Non-Transferable Assets 12 Section 1.10 Certain Transfers of Purchased Assets; Assumption of Liabilities 12 Section 1.11 Withholding Tax 13 Section 1.12 Seller Representative 13 Section 1.13 Teach Out, Illinois Schools and Real Estate Matters 14 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLERS 17 Section 2.1 Organization; Authorization 17 Section 2.2 No Violation 17 Section 2.3 Consents and Approvals 18 Section 2.4 Financial Statements 18 Section 2.5 Accounts Receivable 19 Section 2.6 Absence of Changes 19 Section 2.7 Properties; Encumbrances 21 Section 2.8 Intellectual Property 22 Section 2.9 Material Contracts 23 Section 2.10 Insurance 25 Section 2.11 Litigation; Compliance with Laws 25 Section 2.12 Taxes 26 Section 2.13 Employee Benefit Plans 27 Section 2.14 Employment Matters 28 Section 2.15 Environmental Matters 30 Section 2.16 Educational Laws and Educational Approvals 30 Section 2.17 Title to Assets; Sufficiency of Assets 35 Section 2.18 Permits 35 Section 2.19 Internal Controls 35 Section 2.20 Affiliated Transactions 35 Section 2.21 Brokers’, Finders’ Fees, etc. 36 Section 2.22 SEC Documents 36 Section 2.23 Disclaimer 36 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER 36 Section 3.1 Organization; Authorization 36 - i - TABLE OF CONTENTS (continued) Section 3.2 No Violation 37 Section 3.3 Consents and Approvals 37 Section 3.4 Litigation 37 Section 3.5 Solvency 38 Section 3.6 Sufficient Funds 38 Section 3.7 Educational Laws and Educational Approvals 38 Section 3.8 Brokers’, Finders’ Fees, etc. 39 Section 3.9 Purchaser Acknowledgment 39 ARTICLE IV COVENANTS PENDING CLOSING 40 Section 4.1 Restrictions on Conduct of Everest Plus Business 40 Section 4.2 Conduct of the Everest Plus Business 40 Section 4.3 Mutual Reasonable Best Efforts 41 Section 4.4 Access to Information 43 Section 4.5 Notification 43 Section 4.6 Educational Consents 44 Section 4.7 Other Consents 44 Section 4.8 Exclusivity 45 Section 4.9 Change of Name 46 Section 4.10 Termination of Letters of Credit and Bonds 46 Section 4.11 Cash Flow Forecasts 46 ARTICLE V ADDITIONAL COVENANTS 46 Section 5.1 Confidentiality 46 Section 5.2 Public Announcements 46 Section 5.3 Employee and Benefit Matters 47 Section 5.4 Tax Matters 49 Section 5.5 Further Assurances 50 Section 5.6 Post-Closing Access and Cooperation 51 Section 5.7 Educational Consents 52 Section 5.8 Bulk Sales Laws 52 Section 5.9 Private Student Loans 53 Section 5.10 Texas Workforce Commission Requirements 53 ARTICLE VI CONDITIONS TO CLOSING 54 Section 6.1 Conditions to Obligations of Each Party at the Closing 54 Section 6.2 Conditions to Obligations of Purchaser at the Closing 55 Section 6.3 Conditions to Obligations of the Sellers at the Closing 57 Section 6.4 Subsequent Closing 58 ARTICLE VII CLOSING 58 Section 7.1 Closing 58 Section 7.2 Deliveries at Closing 59 - ii - TABLE OF CONTENTS (continued) ARTICLE VIII INDEMNIFICATION 60 Section 8.1 Indemnification 60 Section 8.2 Indemnification Period 61 Section 8.3 Limitations 62 Section 8.4 Mitigation 63 Section 8.5 Damages 63 Section 8.6 Third Party Actions 64 Section 8.7 Exclusive Remedy 66 Section 8.8 Exception 66 Section 8.9 Independence of Provisions 66 Section 8.10 Tax Treatment of Indemnity Payments 66 Section 8.11 Release of Remaining Indemnification Escrow Amount 66 ARTICLE IX TERMINATION 67 Section 9.1 Termination 67 Section 9.2 Effect of Termination 68 ARTICLE X MISCELLANEOUS 69 Section 10.1 Entire Agreement; Assignment; Successors 69 Section 10.2 Severability 69 Section 10.3 Notices 70 Section 10.4 Governing Law 70 Section 10.5 Submission to Jurisdiction 71 Section 10.6 Interpretation; Article and Section References 71 Section 10.7 No Third Party Beneficiaries 71 Section 10.8 Counterparts; Electronic Signature 72 Section 10.9 Amendment and Modification 72 Section 10.10 Specific Performance 72 Section 10.11 Fees and Expenses 72 Section 10.12 Waivers 72 Section 10.13 No Presumption Against Drafting Party 73 Section 10.14 Foreclosure 73 Section 10.15 Guaranty by ECMC 73 - iii - TABLE OF ANNEXES Annex A Certain Definitions TABLE OF EXHIBITS Exhibit A Bill of Sale Exhibit B Assignment and Assumption Agreement Exhibit C Assignment and Assumption of Lease(s) Exhibit D Transition Services Agreement Exhibit E Form of APA for Bankruptcy Legislation Event TABLE OF SCHEDULES Schedule 1.1(d) Assumed Leases Schedule 1.1(e) Assumed Contracts Schedule 1.1(f) Personal Property Schedule 1.1(n) Capitalized Leases Schedule 1.1(o) Other Purchased Assets Schedule 1.2(g) Excluded Assets Schedule 1.2(p) Teach Out Leases Schedule 1.2(q) Illinois Leases Schedule 1.3(j) Assumed Liabilities Schedule 1.6(a) Policies and Procedures Schedule 1.8 Allocation Schedule 1.13(a) Teach Out Schools Schedule 1.13(c) Owned Real Property to be Leased Schedule 1.13(d) 1.13(d) Lease Schedule 1.13(e) 1.13(e) Leases Schedule 1.13(f) 1.13(f) Lease - iv - TABLE OF CONTENTS (continued) Schedule 2.7(a)(ix) Rent Deferrals Schedule 4.1 Conduct of Business Schedule 4.10 Letters of Credit; Bonds Schedule 5.6(e) Books and Records Repository Schedule 6.2(c) Consents Threshold Schedule A-1 Educational Consents Schedule A-2 Everest Plus IP Schedule A-3 Everest Plus Schools - v - ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of November 19, 2014 (this “ Agreement ”), is entered into by and between Zenith Education Group, Inc., a Delaware nonprofit corporation (“ Purchaser ”), whose sole member is ECMC Group, Inc., a Delaware nonprofit corporation (“
